Attachment B
     Comparison of Key Aspects of Parties’ Proposed Scheduling and Case Management
                                        Provisions




                                 Provision – Numbers of Trial Witnesses
    Para.                            United States’ Proposed Language in Relevant Part
     21
            “United States is limited to 25 persons on its preliminary trial witness list, and the Defendants
            collectively are limited to 25 persons on their preliminary trial witness list. . . . The United States
            is limited to 20 persons on its final trial witness list, and the Defendants collectively are limited
            to 20 persons on their final trial witness list.”

    Para.                             Defendants’ Proposed Language in Relevant Part
     20
            “The United States is limited to 15 persons on its preliminary trial witness list, and the
            Defendants collectively are limited to 15 persons on their preliminary trial witness list. . . . The
            United States is limited to 10 persons on its final trial witness list, and the Defendants collectively
            are limited to 10 persons on their final trial witness list.”



Discussion: Defendants propose limiting each side to a final trial witness list of just ten
individuals, including expert witnesses. Such a limitation is unreasonable—for example, an even
allocation of witnesses across the four relevant product markets would mean that the United States
would be limited to no more than two witness per product market, plus an economic expert and
one competitor, and no opportunity to call defendants’ employees. In contrast, the United States’
proposal for 25 persons on initial trial lists and 20 persons on final trial lists is appropriately
tailored to the number of disputed issues in this case and will allow for the full development and
presentment of relevant evidence at trial. 1 Further, this proposal is again consistent with case
management orders for antitrust merger trials in this district. See Scheduling and Case
Management Order at 7–8, United States v. Deere, No. 1:16-cv-08515 (N.D. Ill. Sept. 27, 2016),
ECF No. 61 (20 witnesses per side); Agreed Scheduling and Case Management Order at 4–5,
United States v. JBS, S.A., No. 1:08-cv-05992 (N.D. Ill. Nov. 25, 2008), ECF No. 68 (25 witnesses
per side).




1
  If the Court adopts the United States’ proposal for number of trial witnesses, then the United States’ proposed
number of depositions of fact witnesses similarly would be necessary to allow for sufficient discovery to ascertain
the appropriate witnesses for trial.
                 Provision – Number of Hours for Certain Party Depositions
  Para.                         United States’ Proposed Language in Relevant Part
   13
          “Depositions of fact witnesses are limited to no more than one (7-hour) day each unless otherwise
          stipulated.”

  Para.                          Defendants’ Proposed Language in Relevant Part
   12
          “Depositions of fact witnesses are limited to no more than one (7-hour) day each unless otherwise
          stipulated, except that all depositions of officers or other employees of Defendants whose
          depositions were taken during the Investigation are limited to a maximum of 4 hours of
          examination each.”



Discussion: Defendants propose limiting depositions of party witnesses of whom an investigative
deposition was taken to only four hours per witness. As explained in the United States’
Memorandum, courts have long recognized that a government agency’s pre-complaint
investigation is not a substitute for, nor should it limit, post-complaint discovery. Yet that is
precisely what defendants’ proposed four-hour deposition time limit would do. Unlike
investigative depositions, civil litigation depositions here would focus on proving the merits of the
United States’ case as opposed to whether an enforcement action is appropriate. Additionally, the
United States may need to obtain discovery for events following the cut-off date of defendants’
investigative discovery productions.




                                                   2
                              Schedule – Exchange of Expert Reports
               United States’ Proposed Language in Relevant Part                       Proposed Date

 Parties serve Rule 26(a)(2)(B) initial expert witness disclosures that contain September 20, 2019
 complete statements of all opinions the witness will express and the basis and
 reasons for those opinions.

 Parties serve Rule 26(a)(2)(D)(ii) expert witness disclosures that are intended October 4, 2019
 solely to contradict or rebut evidence on the same subject matter identified by
 another Party under Rule 26(a)(2)(B).

 Parties serve supplemental/rebuttal expert witness disclosures that are intended October 23, 2019
 solely to contradict or rebut evidence on the same subject matter identified by
 another Party under Rule 26(a)(2)(D)(ii).

 Close of expert discovery.                                                        October 30, 2019

                Defendants’ Proposed Language in Relevant Part                         Proposed Date

 Plaintiff serves its Rule 26(a)(2)(B) initial expert witness disclosures containing August 23, 2019
 complete statements of all opinions the expert witness will express at trial, and
 the basis and reasons for those opinions.

 Defendants serve their Rule 26(a)(2)(B) initial expert witness disclosures August 30, 2019
 containing complete statements of all opinions the expert witness will express
 at trial, and the basis and reasons for those opinions.

 Plaintiff serves Rule 26(a)(2)(D)(ii) expert witness disclosures as to matters September 6, 2019
 intended solely to contradict or rebut evidence on the same subject matter
 identified by Defendants under Rule 26(a)(2)(B).

 Defendants serve Rule 26(a)(2)(D)(ii) expert witness disclosures as to matters September 11, 2019
 intended solely to contradict or rebut evidence on the same subject matter
 identified by Plaintiff under Rule 26(a)(2)(B).

 Close of expert discovery.                                                        September 19, 2019



Discussion: As explained in the United States’ Memorandum, defendants’ schedule for expert
reports is untenable. In sum, it provides for only 19 days for four rounds of reports. On the other
hand, the United States’ proposal provides for 33 days for three rounds of reports, which is a
reasonable, albeit expedited, schedule. Additionally, consistent with United States’ burden of
proof, the United States’ proposal concludes with a third-round of reports in which the United
States’ expert has the opportunity to rebut criticism of its initial report; whereas, defendants
propose to conclude with a fourth round in which defendants’ expert has the last word.




                                                    3
